Citation Nr: 0519317	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  99-11 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1979 to November 
1981.  

In February 1991, the Board of Veterans Appeals (Board) 
denied service connection for a psychiatric disorder.  The 
veteran and his representative were provided a copy of that 
decision.  

By rating action in March 1991, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a psychiatric disorder.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

The Board notes that although the RO denied the veteran's 
request to reopen the claim in August 1995, the notification 
letter was not mailed to the most recent address then of 
record, and was returned by the U.S. Postal Service.  Since 
the notification letter was not mailed to the veteran's 
correct address, the Board finds that his request to reopen 
has been pending since March 1994, the date of his 
representative's request to reopen.  

This matter came before the Board on appeal from a August 
1995 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  In April 
2001, the Board remanded the appeal to the RO to comply with 
the veteran's request for a personal hearing.  In November 
2002, a hearing was held at the RO before the undersigned 
member of the Board.  The Board remanded the appeal to the RO 
in April 2003, to comply with VA's duty to assist under 
Veterans Claims Assistance Act of 2000, now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002).  

At the personal hearing in November 2002, the veteran raised 
the additional issue of service connection for PTSD.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a psychiatric disorder other than 
PTSD, was last finally denied by an unappealed rating 
decision by the RO in March 1991.  

3.  The additional evidence received since the March 1991 
rating decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The March 1991 RO decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder, other than PTSD.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in March 1994.  The Board 
concludes that information and discussions as contained in 
the June 1998 rating decision, the May 1999 statement of the 
case, the February 2004 supplemental statement of the case 
(SSOC), the April 2001 and 2003 Board remands, and in the 
letter sent to the veteran in November 2004, have provided 
him with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
his responsibility to submit new and material evidence which 
shows that his current psychiatric disorder is related to 
military service; of what evidence was necessary to 
substantiate the claim for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at a hearing at the 
RO before the undersigned member of the Board in November 
2002.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to reopen his claim and is familiar with 
the law and regulations pertaining to the claim.  See Desbrow 
v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Finality

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).  

As noted above, service connection for a psychiatric disorder 
was denied by the Board in February 1991, and was last 
finally denied by the RO in March 1991.  There was no appeal 
of the latter decision, and it became final.  Because the 
present appeal does not arise from an original claim, but 
rather from an attempt to reopen a claim which was denied 
previously, the Board must bear in mind the important 
distinctions between those two types of claims.  Therefore, 
the laws and regulations governing finality and reopening of 
previously disallowed claims is pertinent in the 
consideration of the current claims on appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record at the time of the February 1991 Board 
decision included the veteran's service medical records, 
private records from Dorchester Mental Health Center (DMHC) 
for treatment in March 1989, a March 1989 VA Discharge 
Summary, and a transcript of December 1989 RO hearing.  

The service medical records showed that the veteran was seen 
at the mental health clinic on a couple of occasions during 
the last few months of service.  The assessments included 
panic disorder, situational adjustment reaction, and familiar 
depression.  On a Report of Medical History for separation 
from service in September 1981, the veteran reported that he 
was seen during the last four months for nerves and personal 
problems.  The examiner noted that the veteran was being 
followed for aggressive behavior.  

The DMHC hospital records showed that the veteran was 
admitted in March 1989, after he had threatened his 
girlfriend with a knife and then attempted suicide by drug 
overdose.  The records showed treatment for severe alcohol 
abuse nine times in the previous two years.  The impression 
was severe depression with psychotic features vs. major 
depression/schizophrenia, and history of substance abuse.  

The March 1989 VA hospital report indicated that he was 
referred to a VA mental health clinic by DMHC and 
subsequently admitted.  The veteran reported that he had been 
dysphoric, sullen, and angry for the past month after being 
fired from his job due to accusations of theft.  He reported 
an increase in auditory hallucinations (demeaning in nature) 
and suicidal ideations, episodically.  The diagnoses included 
schizophrenia, paranoid type, and polysubstance abuse 
(ethanol, cocaine).  

The veteran testified that he started feeling depressed 
during that last three to four months of service, began 
hearing voices and hallucinating, got into fights, and kept 
to himself.  His problems worsened since his discharge from 
service, but he did not seek any medical attention until 
1989, when he attempted suicide by drug overdose.  

In February 1991, the Board found, in essence, that there was 
no evidence of an acquired psychiatric disorder in service or 
until several years after discharge from service, and that 
there was no competent medical evidence that any current 
psychiatric disorder was related to service.  

A letter from a VA staff psychiatrist, received in February 
1991 subsequent to the Board decision, indicated that the 
veteran was being treated for paranoid schizophrenia since 
March 1989.  

By rating action in March 1991, the RO found that the 
additional evidence was not new and material sufficient to 
reopen the claim of service connection for a psychiatric 
disorder.  The veteran and his representative were notified 
of this decision and did not appeal.  

The evidence added to the record since the March 1991 RO 
decision included numerous VA medical records from 1992 to 
1998, and a transcript of a personal hearing held in November 
2002.  

The VA medical records showed treatment primarily for 
detoxification, polysubstance abuse, and psychiatric 
problems.  A VA hospital report in December 1997 showed a 
history of intrusive memories, nightmares, and depression 
related to a history of childhood sexual abuse.  The veteran 
was not willing to discuss the specifics of his abuse or his 
psychiatric problems.  He reported a lifelong history of 
problems with his identity, authority figures, substance 
abuse, and impulsivity.  The diagnoses included polysubstance 
abuse (alcohol, cocaine), schizophrenia, and post-traumatic 
stress disorder (PTSD).  

The additional medical reports are essentially cumulative and 
redundant of information previously considered and show only 
continued treatment for polysubstance abuse and psychiatric 
problems since 1989.  None of the records offered any opinion 
relating the veteran's current psychiatric problems to 
military service.  The evidence previously reviewed showed no 
evidence or diagnosis of an acquired psychiatric disorder in 
service or until many years after discharge from service.  As 
a whole, the additional medical evidence does not offer any 
new probative information relating any of the veteran's 
current psychiatric problems to military service and is 
merely cumulative of evidence already of record.  

The veteran's testimony was essentially a restatement of his 
testimony at the December 1989 hearing.  His testimony is 
essentially redundant of information he provided in 
connection with his original claim and offered no new or 
probative evidence.  His sister testified that he was a 
different person when he came home from service; the 
remainder of her testimony pertained to treatment by VA.  
Neither the veteran nor his sister, as a layperson, are 
competent to offer a medical opinion, nor does such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The Board notes that the veteran testified that he is 
receiving benefits from the Social Security Administration 
(SSA) because of his schizophrenia, and that the claims file 
does not include any records from that Agency.  However, as 
the veteran testified that he never sought any medical 
attention for psychiatric problems until 1989, any award of 
SSA benefits would naturally have been based on treatment 
subsequent to 1989, and his current mental state.  The 
evidentiary record includes the initial VA and private 
psychiatric treatment records from 1989, and numerous VA 
treatment records subsequent thereto.  Furthermore, the 
veteran has never asserted that any medical care provider has 
associated his current psychiatric disorder to service.  
Therefore, the Board finds that remanding the appeal to 
obtain any SSA records would serve no useful purpose, as any 
information in those records would be redundant of evidence 
already of record.  See Sabonis, 6 Vet. App. at 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

As a whole, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current psychiatric 
problems to service.  The medical reports do not offer any 
new probative information which is favorable to the veteran, 
and is merely cumulative of evidence already of record.  
Accordingly, the Board finds that a basis to reopen the claim 
of service connection for an acquired psychiatric disorder, 
other than PTSD, has not been presented.  Therefore, the 
appeal is denied.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
other than PTSD, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


